DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is responsive to the application filed 13 February 2020.
Claims 2-21 are pending and have been presented for examination.
Claim 1 has been cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 6, 11-13, 16, 20 and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over RAO (U.S. Patent #6,256,256) in view of JOHNSON (U.S. Patent Application Publication #2007/0050167).

2.  RAO discloses An integrated circuit comprising: a first command/address (CA) interface to receive a first memory access command (see figure 9, port 1), the first memory access command specifying a first memory access to a memory location in a first dynamic random access memory (DRAM) array (see column 7, line 58 through column 8, line 40: during a read or write operation an address will be transmitted to the array to specify the location where the access is to take place), wherein the first CA interface is operable to receive a first test pattern in a CA interface calibration mode (see JOHNSON below); and a second command/address (CA) interface to receive a second memory access command (see figure 9, port 2), the second memory access command specifying a second memory access to a second memory location in a second dynamic random access memory (DRAM) array (see column 7, line 58 through column 8, line 40: during a read or write operation an address will be transmitted to the array to specify the location where the access is to take place), wherein the second CA interface is operable to receive a second test pattern in the CA interface calibration mode (see JOHNSON below).

JOHNSON discloses wherein the first CA interface is operable to receive a first test pattern in a CA interface calibration mode and wherein the second CA interface is operable to receive a second test pattern in the CA interface calibration mode (see [0032]- [0033]: the loopback function suppresses normal access to the memory array and starts the calibration function; [0035]: test data is generated and sent along the write bus and returned along the read bus).  A calibration mode allows the memory controller to perform a calibration test and ensure that the access parameters of the memory are set appropriately (see [0028]).
	It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains to have to modify the system disclosed by RAO to provide a calibration mode as disclosed by JOHNSON.  One of ordinary skill in the art would have been motivated to make such a change to allow the memory controller to set the access parameters for the memory appropriately, as taught by JOHNSON.  RAO and JOHNSON are in the same field of endeavor as they are both directed to DRAM access and control.

3.  The integrated circuit of claim 2, wherein bits of the first test pattern are to be output on a first bidirectional data interface in the CA interface calibration mode, the first bidirectional data interface to transfer data for the first DRAM array in a normal mode of operation, and wherein bits of the second test pattern are to be output on a second bidirectional data interface in the CA interface calibration mode, the second bidirectional (see JOHNSON [0032]-[0034]: in a normal mode of operation the data path carries data and in the loopback mode the data path carries the test pattern).

6.  The integrated circuit of claim 2, wherein: the integrated circuit is to receive bits of the first test pattern via a first CA link and is to receive bits of the second test pattern via a second CA link (see JOHNSON [0035]: test pattern in sent over the data path); the integrated circuit comprises a first data interface to transmit first data in association with the first memory access command and a second data interface to transmit second data in association with the second memory access command (see RAO column 7, line 58 through column 8, line 40: read and write access occur over the port 1 and port 2 path); and the integrated circuit further comprises loop-back circuitry, the loop-back circuitry operable in the CA interface calibration mode to output the bits of the first test pattern on a first data link, via the first data interface, and to output the bits of the second test pattern on a second data link, via the second data interface (see JOHNSON [0034]: the test pattern forms a loop on the write and read path).

11.  The integrated circuit of claim 2, wherein the integrated circuit is a DRAM device that comprises the first DRAM array and the second DRAM array (see RAO  column 7, lines 45-50: pair of subarrays).

(see figure 9, port 1), the first memory access command specifying a first memory access to a memory location in a first dynamic random access memory (DRAM) array (see column 7, line 58 through column 8, line 40: during a read or write operation an address will be transmitted to the array to specify the location where the access is to take place); receiving a second memory access command via a second command/address (CA) interface (see figure 9, port 2), the second memory access command specifying a second memory access to a memory location in a second DRAM array (see column 7, line 58 through column 8, line 40: during a read or write operation an address will be transmitted to the array to specify the location where the access is to take place); during a CA interface calibration mode, receiving a first test pattern via the first CA interface; and during the CA interface calibration mode, receiving a second test pattern via the second CA interface (see JOHNSON below).
RAO fails to disclose wherein the first CA interface is operable to receive a first test pattern in a CA interface calibration mode and wherein the second CA interface is operable to receive a second test pattern in the CA interface calibration mode.
JOHNSON discloses wherein the first CA interface is operable to receive a first test pattern in a CA interface calibration mode and wherein the second CA interface is operable to receive a second test pattern in the CA interface calibration mode (see [0032]- [0033]: the loopback function suppresses normal access to the memory array and starts the calibration function; [0035]: test data is generated and sent along the write bus and returned along the read bus).  A calibration mode allows the memory controller to perform a calibration test and ensure that the access parameters of the memory are set appropriately (see [0028]).
	It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains to have to modify the system disclosed by RAO to provide a calibration mode as disclosed by JOHNSON.  One of ordinary skill in the art would have been motivated to make such a change to allow the memory controller to set the access parameters for the memory appropriately, as taught by JOHNSON.  RAO and JOHNSON are in the same field of endeavor as they are both directed to DRAM access and control.

13.  The method of claim 12, wherein the method further comprises: outputting bits of the first test pattern on a first bidirectional data interface in the CA interface calibration mode, the first bidirectional data interface to transfer data for the first DRAM array in a normal mode of operation; and outputting bits of the second test pattern on a second bidirectional data interface in the CA interface calibration mode, the second bidirectional data interface to transfer data for the second DRAM array in the normal mode of operation (see JOHNSON [0032]-[0034]: in a normal mode of operation the data path carries data and in the loopback mode the data path carries the test pattern).

16.  The method of claim 12, wherein: the method further comprises receiving bits of the first test pattern via a first CA link and receiving bits of the second test pattern via a second CA link (see JOHNSON [0035]: test pattern in sent over the data path); the integrated circuit comprises a first data interface to transmit first data in association with (see RAO column 7, line 58 through column 8, line 40: read and write access occur over the port 1 and port 2 path); and the method further comprises, in the CA interface calibration mode, outputting the bits of the first test pattern on a first data link, via the first data interface, and outputting the bits of the second test pattern on a second data link, via the second data interface (see JOHNSON [0034]: the test pattern forms a loop on the write and read path).

20.  The method of claim 12, wherein the integrated circuit is a DRAM device that comprises the first DRAM array and the second DRAM array (see RAO  column 7, lines 45-50: pair of subarrays).

21.  RAO discloses An integrated circuit comprising: a first command/address (CA) interface operable in a normal operating mode (see figure 9, port 1) wherein the first CA interface is to receive a first memory access command which specifies a first memory access to a memory location in a first dynamic random access memory (DRAM) array (see column 7, line 58 through column 8, line 40: during a read or write operation an address will be transmitted to the array to specify the location where the access is to take place), and a test mode wherein the first CA interface is to receive a first test pattern (see JOHNSON below); and a second CA interface operable in a normal operating mode (see figure 9, port 2) wherein the first CA interface is to receive a first memory access command which specifies a first memory access to a (see column 7, line 58 through column 8, line 40: during a read or write operation an address will be transmitted to the array to specify the location where the access is to take place), and a test mode wherein the first CA interface is to receive a first test pattern (see JOHNSON below).
RAO fails to disclose wherein the first CA interface is operable to receive a first test pattern in a CA interface calibration mode and wherein the second CA interface is operable to receive a second test pattern in the CA interface calibration mode.
JOHNSON discloses wherein the first CA interface is operable to receive a first test pattern in a CA interface calibration mode and wherein the second CA interface is operable to receive a second test pattern in the CA interface calibration mode (see [0032]- [0033]: the loopback function suppresses normal access to the memory array and starts the calibration function; [0035]: test data is generated and sent along the write bus and returned along the read bus).  A calibration mode allows the memory controller to perform a calibration test and ensure that the access parameters of the memory are set appropriately (see [0028]).
	It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains to have to modify the system disclosed by RAO to provide a calibration mode as disclosed by JOHNSON.  One of ordinary skill in the art would have been motivated to make such a change to allow the memory controller to set the access parameters for the memory appropriately, as taught by JOHNSON.  RAO and JOHNSON are in the same field of endeavor as they are both directed to DRAM access and control.

s 4 and 14 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over RAO (U.S. Patent #6,256,256) and JOHNSON (U.S. Patent Application Publication #2007/0050167) as applied to claims 2, 3, 6, 11-13, 16, 20 and 21 above, and further in view of RUNAS (U.S. Patent #6,906,003).

4.  The integrated circuit of claim 2, wherein: the integrated circuit further comprises a first variable-width bidirectional data interface and a second variable-width bidirectional data interface (see figure 9, ports 1 and 2: multiple bi-directional interfaces are disclosed, however, there is no disclosure of the data interfaces having a variable width, see RUNAS below); and the integrated circuit is to configure the width of each of the first variable-width bidirectional data interface and the second variable-width bidirectional data interface in a configuration mode (see RUNAS below).
RAO fails to disclose the integrated circuit further comprises a first variable-width bidirectional data interface and a second variable-width bidirectional data interface; and the integrated circuit is to configure the width of each of the first variable-width bidirectional data interface and the second variable-width bidirectional data interface in a configuration mode.
RUNAS discloses the integrated circuit further comprises a first variable-width bidirectional data interface and a second variable-width bidirectional data interface; and the integrated circuit is to configure the width of each of the first variable-width bidirectional data interface and the second variable-width bidirectional data interface in a configuration mode (see column 2, line 60 through column 3, line 25: the system can receive a mode command to reconfigure the data width when accessing a memory).  Allowing the access data width to be changed results in an improved memory circuit as a host can more easily access large data words (see column 2, lines 20-26).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains to have to modify the system disclosed by RAO to utilize a variable width data bus, as disclosed by RUNAS.  One of ordinary skill in the art would have been motivated to make such a change to allow easier access to large data words, as taught by RUNAS.  RAO and RUNAS are in the same field of endeavor as both are directed to DRAM access and control.

14.  The method of claim 12 (see RAO above), wherein: the integrated circuit further comprises a first variable-width bidirectional data interface and a second variable-width bidirectional data interface; and the method further comprises configuring the width of each of the first variable-width bidirectional data interface and the second variable-width bidirectional data interface in a configuration mode (see RUNAS below).
RAO fails to disclose the integrated circuit further comprises a first variable-width bidirectional data interface and a second variable-width bidirectional data interface; and the integrated circuit is to configure the width of each of the first variable-width bidirectional data interface and the second variable-width bidirectional data interface in a configuration mode.
RUNAS discloses the integrated circuit further comprises a first variable-width bidirectional data interface and a second variable-width bidirectional data interface; and the integrated circuit is to configure the width of each of the first variable-width (see column 2, line 60 through column 3, line 25: the system can receive a mode command to reconfigure the data width when accessing a memory).  Allowing the access data width to be changed results in an improved memory circuit as a host can more easily access large data words (see column 2, lines 20-26).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains to have to modify the system disclosed by RAO to utilize a variable width data bus, as disclosed by RUNAS.  One of ordinary skill in the art would have been motivated to make such a change to allow easier access to large data words, as taught by RUNAS.  RAO and RUNAS are in the same field of endeavor as both are directed to DRAM access and control.

Claims 8 and 18 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over RAO (U.S. Patent #6,256,256) in view of JOHNSON (U.S. Patent Application Publication #2007/0050167) as applied to claims 2, 3, 6, 11-13, 16, 20 and 21 above, and further in view of LAI (U.S. Patent #6,671,836).

8. The integrated circuit of claim 2 (see RAO above), wherein the integrated circuit comprises circuitry to simulate noise in the CA interface calibration mode (see LAI below).
RAO fails to disclose wherein the integrated circuit comprises circuitry to simulate noise in the CA interface calibration mode.
(see column 8, lines 1-5: noise simulation during the test mode).  A noise simulator is used to generate the noise that would be present during a worst case simultaneous operation of the memory system.  The noise simulator allows for the testing of the memory during these worst case situations using a simple protocol with low overhead (see column 7, lines 45-65).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains to have modified the system disclosed by RAO to simulate noise, as disclosed by LAI.  One of ordinary skill in the art would have been motivated to make such a change in order to test worst case operating conditions using a simple protocol with low overhead, as taught by LAI.  RAO and LAI are in the same field of endeavor as they are both directed to command and control of DRAM systems.

18.  The method of claim 12 (see RAO above), further comprising, with circuitry on-board the integrated circuit, simulating noise while receiving the first test pattern and simulating noise while receiving the second test pattern (see LAI below).
RAO fails to disclose wherein the integrated circuit comprises circuitry to simulate noise in the CA interface calibration mode.
LAI discloses wherein the integrated circuit comprises circuitry to simulate noise in the CA interface calibration mode (see column 8, lines 1-5: noise simulation during the test mode).  A noise simulator is used to generate the noise that would be present during a worst case simultaneous operation of the memory (see column 7, lines 45-65).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains to have modified the system disclosed by RAO to simulate noise, as disclosed by LAI.  One of ordinary skill in the art would have been motivated to make such a change in order to test worst case operating conditions using a simple protocol with low overhead, as taught by LAI.  RAO and LAI are in the same field of endeavor as they are both directed to command and control of DRAM systems.

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over RAO (U.S. Patent #6,256,256) in view of JOHNSON (U.S. Patent Application Publication #2007/0050167) as applied to claims 2, 3, 6, 11-13, 16, 20 and 21 above, and further in view of YANG (U.S. Patent Application Publication #2007/0162670).

10.  The integrated circuit of claim 2 (see RAO above), wherein: the first interface comprises a first deserializer and the second interface comprises a second deserializer; the first deserializer is to deserialize a stream of bits arriving via the first interface to recover the first memory access command and the second serializer is to deserialize a stream of bits arriving via the second interface to recover the second memory access command (see YANG below).
RAO fails to disclose the first interface comprises a first deserializer and the second interface comprises a second deserializer; the first deserializer is to deserialize a stream of bits arriving via the first interface to recover the first memory access 
YANG discloses the first interface comprises a first deserializer and the second interface comprises a second deserializer; the first deserializer is to deserialize a stream of bits arriving via the first interface to recover the first memory access command and the second serializer is to deserialize a stream of bits arriving via the second interface to recover the second memory access command (see [0008]: each memory would receive a stream of serial data from the host which is then converted into parallel and send to the DRAM array).  The use of serial connections allows for the number of memory arrays in the system to be increased without causing performance to decrease (see [0003]-[0005]).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains to have modified the system disclosed by RAO to communicate via serial paths as disclosed by YANG.  One of ordinary skill in the art would have been motivated to make such a change to allow for an increased number of memory modules to be added without being detrimental to system performance, as taught by YANG.  RAO and YANG are in the same field of endeavor as they are both directed to DRAM access and control.

Allowable Subject Matter
Claims 5, 7, 9, 15, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J DUDEK JR whose telephone number is (571)270-1030.  The examiner can normally be reached on Monday - Friday, 8:00A-4:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136